Citation Nr: 0706034	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  03-00 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
December 1945 and from July 1952 to March 1954, with 
additional service to be determined.

The veteran testified at a hearing in Seattle, Washington, in 
March 2006 before the undersigned Veterans Law Judge of the 
Board of Veterans' Appeals (Board).  A transcript of the 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

This case must be remanded to address matters necessary to 
resolve before deciding the merits of the claims.  

The veteran states that his hearing loss was due to exposure 
to ship and aircraft noise, including while in the merchant 
marine, and/or due to tympanic scarring from multiple 
infections, the infections consistent with the chronic 
tonsillitis documented in his 1943 service medical records.  
He attributes his left knee disability to an injury sustained 
in October 1943 while in college under a Navy program.  He 
further stated that he injured his back during a parachute 
jump in September 1952.  He was awarded a Parachutist Badge.

The veteran reports service in the American Merchant Marine 
between December 7, 1941, and September 1942.  Such service 
is active service for VA purposes if it was 



in oceangoing service.  38 C.F.R. § 3.7(x)(15) (2006).  The 
veteran's Army DD 214 of March 1954 bears the entry 
"Merchant Marine Combat Ribbon Merchant Marine Pacific" 
under the heading "Decorations, Medals, Badges, 
Commendations, Citations and Campaign Ribbons Awarded or 
Authorized."  In March 2006 hearing testimony, the veteran's 
representative averred the veteran had Merchant Marine combat 
experience.  The documentation the veteran submitted shows 
some voyages prior to World War II were "Coastwise."  A 
document showing shipment from May to June 1942 does not 
state coastwise or oceangoing, but it shows shipment from San 
Francisco to Seattle.  The veteran has testified to Merchant 
Marine service in 1941 and 1943 also.  The RO should attempt 
to verify the veteran's Merchant Marine service.

The veteran has reported receiving the following medical 
treatment:  back surgery in 1961 at Mercy General Hospital in 
Sacramento, CA, by Drs. Hickey and Shafrath; left knee 
surgery in 1994 or 1998 by Dr. Vanbruekin at Harrison 
Hospital in Bremerton, WA; left knee surgery in 2001 by Dr. 
Sorensen at Virginia Mason Hospital in Seattle, WA; for 
hearing loss in 1970 by Dr. Lindgren in Roseville, CA; for 
hearing loss in 1999 at Conner Hearing Aid Clinic in Port 
Townsend, WA; for hearing loss with an otologist in the late 
1950s or early 1960s; treatment by an orthopedist at the 
Albuquerque VA Medical Center during a residency; and left 
knee replacement surgery in October 2002 at Virginia Mason 
Hospital in Seattle, WA.  Efforts to obtain these records 
should be made on remand.  Finally, additional VA 
examinations and opinions should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to verify the 
veteran's dates of service with the 
American Merchant Marine, to include any 
oceangoing service, and obtain any service 
medical records associated with this 
service. 

2.  Make arrangements to obtain the 
veteran's following medical treatment 
records:  for back surgery in 1961 at 



Mercy General Hospital in Sacramento, CA, 
by Drs. Hickey and Shafrath; for left knee 
surgery in 1994 or 1998 by Dr. Vanbruekin 
at Harrison Hospital in Bremerton, WA; for 
left knee surgery in 2001 by Dr. Sorensen 
at Virginia Mason Hospital in Seattle, WA; 
for hearing loss in 1970 by Dr. Lindgren 
in Roseville, CA; for hearing loss in 1999 
at Conner Hearing Aid Clinic in Port 
Townsend, WA; for hearing loss with an 
otologist in the late 1950s or early 
1960s; treatment by an orthopedist at the 
Albuquerque VA Medical Center during a 
residency; and for left knee replacement 
surgery in October 2002 at Virginia Mason 
Hospital in Seattle, WA.  

3.  After the foregoing development has 
been accomplished, schedule the veteran 
for a VA ear examination to determine the 
etiology of his hearing loss.  Provide the 
examiner with the claims file.  A 
rationale for any opinion expressed should 
be provided.

After clinical interview and examination, 
the examiner is to provide an opinion 
whether it is at least as likely as not 
(at least 50 percent probable) that the 
veteran's current hearing loss had its 
onset during active service or related to 
any in-service disease or injury, 
including noise exposure or scarring 
associated with recurrent tonsil 
infections.

4.  Schedule the veteran for a VA 
orthopedic examination to determine the 
etiology of his left knee and back 
disorders.  Provide the examiner with the 
claims file.  A rationale for any opinion 
expressed should be provided.




After clinical interview and examination, 
the examiner is to:

*	provide an opinion whether it is at 
least as likely as not (at least 50 
percent probable) that any current 
left knee disorder had its onset 
during active service or is related 
to any in-service disease or injury, 
including a reported left knee injury 
in 1943.
*	provide an opinion whether it is at 
least as likely as not (at least 50 
percent probable) that any current 
low back disorder had its onset 
during active service or is related 
to any in-service disease or injury, 
including a reported low back injury 
in 1952.

5.  Finally, readjudicate the claims on 
appeal.  If any claim remains denied, 
provide the veteran and his representative 
an appropriate supplemental statement of 
the case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 

